526 Pa. 41 (1991)
584 A.2d 308
COMMONWEALTH of Pennsylvania
v.
Miguel REVIERA, Appellant.
Supreme Court of Pennsylvania.
Argued December 5, 1990.
Decided January 14, 1991.
Dennis H. Eisman, Philadelphia, for appellant.
Gaele McLaughlin Barthold, Deputy Dist. Atty., George S. Leone, Ronald Eisenberg, Chief, Appeals Div., Philadelphia, for appellee.
Before NIX, C.J., and FLAHERTY, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.
LARSEN and McDERMOTT, JJ., did not participate in the consideration or decision of this case.
ZAPPALA, J., dissents. See Commonwealth v. Baker, 513 Pa. 23, 30, 518 A.2d 802, 806 (1986) (Zappala, J., dissenting).
CAPPY, J., dissents and would reach the merits of the case.